Case 5:19-cv-02072-MCS-SP Document 46 Filed 10/09/20 Page 1 of 2 Page ID #:665



 11
 22
 33
 44
 55
 66
 77
 88
 99                        UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
10
11
11    MICHAEL TRUJILLO, individually          Case No: 5:19-cv-02072-MCS-SP
12    and on behalf of all others similarly
12    situated,                               Hon. Judge Mark C. Scarsi
13
13                                            Hon. Magistrate Judge Sheri Pym
                  Plaintiff,
14
14
       v.                                     ORDER GRANTING
15
15                                            STIPULATED PROTECTIVE
16    FREE ENERGY SAVINGS                     ORDER
16
      COMPANY, LLC, D/B/A QUALITY
17
17    CONSERVATION SERVICES,
18
18                Defendant.
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28


                  STIPULATED PROTECTIVE ORDER -- 5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 46 Filed 10/09/20 Page 2 of 2 Page ID #:666



 1         The Court, having read and considered the Stipulated Protective Order filed
 2   concurrently herewith, and for the good cause articulated therein, hereby enters the
 3   Stipulated Protective Order agreed to by the parties as an Order of this Court.
 4         IT IS SO ORDERED.
 5
     Dated: October 9, 2020
 6

 7
                                                ________________________________
 8                                              Honorable Sheri Pym
 9                                              United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                   STIPULATED PROTECTIVE ORDER -- 5:19-cv-02072-MCS-SP
